Citation Nr: 0829264	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include major depression, dysthymia, anxiety 
disorder, conversion disorder, and a personality disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from October 1982 to March 
1983 and again from November 1983 to March 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA) that determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a psychiatric disability, to include major 
depression, dysthymia, and anxiety disorder.   In a March 
2006 decision, the Board reopened the claim for entitlement 
to service connection for a psychiatric disability and then 
remanded it for additional development.  Such development has 
been completed and the claim is again before the Board for 
appellate review.

 
FINDING OF FACT

A pyschiatric disability, to include major depression, 
dysthymia, anxiety disorder, conversion disorder, and a 
personality disorder, was initially demonstrated many years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service.  


CONCLUSION OF LAW

A psychiatric disability, to include major depression, 
dysthymia, anxiety disorder, conversion disorder, and 
personality disorder, was not incurred in, or aggravated by, 
active service, nor may a psychiatric disability be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309,  
4.9, 4.127 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event of award of the 
benefit sought. 

In the present case, VA satisfied its duty to notify by means 
of December 2002 and April 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence, and provided him with notice of the 
type of evidence necessary to establish a disability rating 
or effective date in the event of award of the benefit 
sought. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  The Board observes that the veteran has 
indicated that he had received treatment during service at 
Kirk Army Health Clinic (at Aberdeen Proving Grounds, 
Maryland) and at Walter Reed Army Medical Center.  However, 
the RO's attempts to locate such records, including through 
requests to the National Personnel Records Center and to Kirk 
Army Medical Clinic and Walter Reed, have failed to locate 
any such records for the veteran.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).



Legal Analysis

The veteran asserts that service connection is warranted for 
a psychiatric disability. With regard to a current 
disability, the record reflects that the veteran has sought 
treatment for a psychiatric disability that has been 
variously diagnosed as dysthymia, major depression, anxiety 
disorder, depressive disorder, conversion disorder, and 
personality disorder, at private and VA facilities since 
1992.  With respect to an in-service injury or disease, the 
record reflects that in February 1989, the veteran was 
hospitalized for 12 days at Gorgas Army Community Hospital in 
Panama for what was diagnosed as adjustment disorder with 
mixed emotional features.  He also sought treatment in August 
1989 and was again diagnosed with adjustment disorder with 
mixed emotional features. 

As to the etiology of the veteran's current psychiatric 
disability, in June 2004, a VA examiner, after a review of 
the veteran's claims file, opined that the veteran's major 
depressive disorder is not as likely than not related to his 
service.   In reaching this determination, the examiner noted 
that:

It is a matter of record that while the 
veteran was in the service and he went to 
Gasgus Army Community Hospital for 
treatment, he was there as a result of 
personal problems related to being caught 
with a positive urinalysis for cocaine.  
Reading their reports his diagnosis of 
Adjustment Disorder with mixed emotional 
features was accurate.  However, it 
appears that his conversion disorder and 
major depressive disorder did not appear 
for several years after his service time.  
In addition to the veteran's conversion 
disorder and major depressive disorder, 
he appears to exhibit a personality 
disorder with antisocial, paranoid, and 
schizoid traits.  It seems that the link 
between his poor psychosocial functioning 
is mainly based on his personality 
disorder with his conversion disorder and 
major depressive disorder only having a 
mild to moderate impact.
In contrast to the June 2004 VA examiner's opinion, another 
VA physician, in March 2008, opined that it was at least as 
likely as not that the veteran's diagnosed depression is 
related to his psychiatric treatment while in service.  In 
reaching this conclusion the examiner noted that:

According to the veteran's report, he 
likely suffered from depression in 
childhood and adolescence.  Although his 
SMR's indicate that he sought treatment 
after a positive urinalysis, it is not 
unlikely that his depression made it 
difficult to cope with this incident as 
well as other stress he reported he 
experienced and thus exacerbated his 
depression.

In weighing all of the medical evidence of record, the Board 
observes that the March 2008 VA examiner, unlike the June 
2004 VA examiner, relied on a history provided to him by the 
veteran.  In this regard, as noted above, the examiner, based 
only on the veteran's report that that he likely suffered 
from depression in childhood and adolescence, opined that it 
was not unlikely that such depression made it difficult for 
the veteran to cope with the stress that he experienced 
during service, including his reported positive urinalysis. 

However, there is no clinical evidence of record to document 
the veteran's contentions that he experienced depression 
prior to service.  Indeed, the veteran's contemporaneous 
service medical records do not demonstrate that he was 
diagnosed with depression prior to service or was, in fact, 
diagnosed with depression in service Significantly, on a 
September 1983 Report of Medical History provided by the 
veteran in conjunction with his enlistment examination for 
his second period of service, the veteran denied a history of 
frequent trouble sleeping, depression or excessive worry, or 
nervous trouble of any sort.  Additionally, the examiner from 
the corresponding Report of Medical Examination reported that 
the veteran was psychiatrically normal.  Moreover, as noted 
by the June 2004 VA examiner, the evidence of record does not 
demonstrate that the veteran was diagnosed with depression 
until after service (the Board notes that the first diagnosis 
of record of dysthymic disorder was in 1992).  The Board 
notes that the veteran is competent to give evidence about 
what he experienced; for example, he is competent to report 
that he experienced certain symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, he is not qualified, 
as a lay person, to offer a medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Further, competency, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  Therefore, in the absence of any 
documented clinical evidence to the contrary, the veteran's 
statements as to the etiology of his depression will not be 
accorded any probative weight.

Consequently, as the record does not demonstrate that the 
veteran was diagnosed with depression either prior to service 
or during service, the Board finds that the March 2008 VA 
examiner's opinion is based on an inaccurate factual premise 
and is thus not competent, probative medical evidence.  The 
Board notes that the Court has held that a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  It has also held that 
a medical opinion based on an inaccurate factual premise is 
not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Thus, in determining whether the veteran's current 
psychiatric disability is related to his documented in-
service psychiatric treatment, the Board finds that the June 
2004 VA opinion is more probative that the March 2008 VA 
opinion.  Therefore, the Board concludes that the 
preponderance of the evidence does not establish that there 
is an etiological relationship between the veteran's in-
service psychiatric symptomology, which was diagnosed as 
adjustment disorder, and his current psychiatric disability, 
which has been variously diagnosed as dysthymia, major 
depression, anxiety disorder, depressive disorder, and 
conversion disorder.  The Board notes that the March 2008 
examiner also diagnosed the veteran with a personality 
disorder.  However, personality disorders are not diseases or 
injuries within the meaning of the applicable legislation on 
VA compensation benefits, and service connection is 
prohibited for personality disorders.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  
Accordingly, the Board finds that the veteran is not entitled 
to a grant of service connection on a direct basis for his 
current psychiatric disability.

The Board also finds that the preponderance of the evidence 
is against a grant of service connection on a presumptive 
basis for the veteran's current psychiatric disability.  As 
noted above, in order to establish service connection on a 
presumptive basis, a psychosis must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his period of service.  38 C.F.R. § 3.307, 
3.309(a).  In this case, there is no evidence that a 
psychosis was manifested to a compensable degree within one 
year of his separation from service.  In fact, as stated 
above, the record reflects that the first clinical finding of 
record of a psychiatric disability was in 1992, which was 
many years after service.  Therefore, the Board finds that 
the evidence of record does not establish that the veteran is 
entitled to service connection on a presumptive basis for his 
current psychiatric disability.

In conclusion, although the veteran asserts that he has a 
current psychiatric disability that is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The negative evidence 
of record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran has a current psychiatric 
disability as a result of his service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disability and the claim must be 
denied.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a psychiatric 
disability, to include major depression, dysthymia, anxiety 
disorder, conversion disorder, and a personality disorder, is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


